Citation Nr: 1724778	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for gout and osteoarthritis of the right knee, initially rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for gout and osteoarthritis of the right knee, initially rated as 20 percent disabling since February 10, 2016.

3.  Entitlement to an increased disability evaluation for gout and osteoarthritis of the left knee, initially rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for gout and osteoarthritis of the left knee, initially rated as 20 percent disabling since February 10, 2016.

5.  Entitlement to an increased disability evaluation for gout of the right ankle, initially rated as 20 percent disabling.

6.  Entitlement to an increased disability evaluation for gout of the left ankle, initially rated as 20 percent disabling.

7.  Entitlement to an increased disability evaluation for gout of the right elbow, initially rated as 10 percent disabling.

8.  Entitlement to an increased disability evaluation for gout and osteoarthritis of the left elbow, initially rated as 20 percent disabling.

9.  Entitlement to an increased disability evaluation for supination impairment of the left elbow, initially rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law
Judge (VLJ).  A transcript of that hearing is associated with the claims file.

A July 2016 rating decision granted the Veteran an increased, 20 percent disability rating per knee for gout and osteoarthritis of the right and left knees, effective February 10, 2016.  As the Veteran has not been granted the maximum benefits allowed, the claims for increased disability ratings remain on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters were before the Board in February 2013 and June 2016, wherein the Veteran's claims were remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issue in July 2016.  The case was returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The Board observes that the Veteran's gout and osteoarthritis of the right and left knees, gout of the right and left ankles, gout of the right elbow, gout and osteoarthritis of the left elbow, and supination impairment of the left elbow are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017.   Diagnostic Code 5017 indicates that the disability will be rated on the basis of "limitation of motion of the affected parts, as [degenerative arthritis], except gout, which [is] rated under Diagnostic Code 5002."  Under Diagnostic Code 5002, for rheumatoid arthritis, chronic residuals of gout such as limitation of motion or ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where limitation of motion of the specific joint or joints is noncompensable, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

In light of Correia, the Veteran must be provided new VA examinations, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected gout and osteoarthritis of the right and left knees, gout of the right and left ankles, gout of the right elbow, gout and osteoarthritis of the left elbow, and supination impairment of the left elbow, on appeal.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since January 2017 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since January 2017.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected gout and osteoarthritis of the right and left knees.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected gout and osteoarthritis of the right and left knees on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA ankle examination to ascertain the current severity and manifestations of the Veteran's service-connected gout of the right and left ankles.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected gout of the right and left ankles on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both ankles in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA elbow and forearm examination to ascertain the current severity and manifestations of the Veteran's service-connected gout of the right elbow, gout and osteoarthritis of the left elbow, and supination impairment of the left elbow.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected gout of the right elbow, gout and osteoarthritis of the left elbow, and supination impairment of the left elbow on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both elbows in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims for increased disability ratings should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




